Citation Nr: 1141575	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  06-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 until December 1968.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above-referenced claim.  

In July 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an August 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are bilateral hearing loss, rated as 70 percent disabling, and tinnitus, rated as 10 percent disabling; his combined disability rating is 70 percent.

2.  The evidence of record illustrates that the Veteran worked in construction until 1999.

3.  The evidence of record indicates that the Veteran is likely unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.

In the decision below, the Board grants the claim of entitlement to a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The Veteran claims that he is unable to obtain and maintain employment due to his service-connected disabilities.  Specifically, he claims that he is unable to work due to his service-connected hearing loss.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that a TDIU is warranted in this case.  Accordingly, the appeal must be granted.

In order to establish a TDIU, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.40.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for the following disabilities:  bilateral hearing loss, currently rated as 70 percent disabling; and tinnitus, currently rated as 10 percent disabling.  The combined disability rating of all the service-connected disabilities is 70 percent, and he has one disability rated above 40 percent.  Therefore, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities.  Thus, the issue is whether the evidence is near to balance (i.e., that supporting the claim and opposing the claim is nearly approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the Veteran is currently 64 years old, and that he completed the tenth grade.  He obtained his high school equivalency diploma during his military service.  The Veteran previously worked in the construction field as a pipe layer.  On his April 2005 claim for TDIU benefits, he reported that he last worked in 1999.

The claims file reflects that the Veteran currently receives benefits from the Social Security Administration (SSA) for a back disorder and for his service-connected hearing loss.  His SSA records show that he injured his low back while working construction in 1994.  Following surgical treatment, he returned to work, but his low back condition deteriorated.  He stopped working in 1999. 

In February 2005, the Veteran underwent a VA audiological examination, during which he reported having difficulty with his hearing for over twenty years.  The Veteran's chief complaint was that he could not hear sirens and that he had to see the vehicle coming before he would hear them.  He also reported having bilateral, severe tinnitus.  He was noted to have worked in construction for over twenty years, during which he used hearing protection.  Following a physical examination, the Veteran was found to have hearing loss in accordance with VA regulations.  The pertinent diagnosis was bilateral, moderate to profound sensorineural hearing loss.  An opinion was not provided as to the impact of the Veteran's hearing loss disability on his ability to secure gainful employment.  

On a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) completed in May 2005, the Veteran's former employer K.U.B. provided information regarding the Veteran's previous employment.  The employer indicated that the Veteran worked from September 1975 until July 1999 as a pipe layer in underground construction.  The Veteran received a worker's compensation settlement for a back injury and he retired on disability in November 2001.  

On a June 2005 Report for Disability Insurance Purposes of Treatment in a Hospital or From an Attending Physician Form, the Veteran's private physician reported that the Veteran stopped working in July 1999 because of a disability.  He reported that the conditions causing the Veteran's disability were chronic back pain, degenerative disc disease, and hearing loss.  The physician determined that the Veteran was incapable of performing his previous work and any other work.  

On his November 2005 Notice of Disagreement, the Veteran reiterated his contention that he was unemployable due to his hearing loss.  He reported that in his previous work as a pipe layer, both he and others were put in danger due to his hearing loss,

As directed by the July 2010 Board Remand, the Veteran underwent an additional VA audiological examination in August 2011.  The associated examination report reflects that the claims file was reviewed by the examiner in conjunction with the examination.  The Veteran reported that it was hard for him to communicate with people.  He also reported that he had to "see things to hear them."  The physical examination revealed hearing loss in accordance with VA regulations.  The Veteran was diagnosed with bilateral hearing loss.  The examiner stated that the Veteran's ability to understand speech was poor, even with the use of hearing aids.  He stated that it would be difficult for the Veteran to understand directions or instructions from a supervisor.  The Veteran would be expected to have some difficulty hearing in a group or in noisy/adverse listening situations.  The examiner stated that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings, as many individual with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  He concluded, however, that the Veteran's hearing loss would cause some problems depending on the vocation.  The examiner explained that the Veteran may have trouble working well in very noisy environments, environments which require frequent use of non face-to-face communication equipment (e.g. speakers and intercoms), or in jobs that required a great deal of attention to high pitched sounds (e.g. monitoring medical equipment or other "beeps and pings"). 

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected hearing loss. The evidence of record indicates that the Veteran previously worked in construction as a pipe layer, but that he has not worked since 1999.  As discussed in detail above, and as determined by the August 2011 VA examiner, the Veteran's hearing loss results in significant impairments in the Veteran's ability to maintain substantially gainful employment.  In this regard, the August 2011 examiner opined that the Veteran would have difficulty understanding instructions from a supervisor and that he would have trouble working in a very noisy environment.  Again, the Board highlights that the Veteran previously worked as a pipe layer in the construction industry, a profession which clearly involves heavy noise and requires the ability to hear and navigate potential hazards.  The August 2011 examiner's opinion is probative, as it is definitive and are based on a clinical assessment of the Veteran, as well a review of the Veteran's claims file and medical history.  Accordingly, the opinion is found to carry significant weight.  The Board notes that the factors taken into consideration when assessing the probative value of a medical opinion are the physician's access to the claims files and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).  Essentially, the preponderance of the evidence indicates that Veteran would likely be unable to secure substantially gainful employment due to his hearing loss.  

In reaching this determination, the Board acknowledges the August 2011 examiner's discussion essentially that the Veteran's hearing loss would not be a barrier to a wide range of employment settings.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There is no indication in the evidence of record that the Veteran has any experience or training to perform sedentary work, or that he has worked or received training in any field other than construction.   Moreover, given the Veteran's level of hearing impairment, aside from his advanced age, he would likely still have difficulty working in most sedentary employment, as his ability to understand speech is poor, even with the use of hearing aids, and he would have difficulty understanding directions.  It thus appears that the Veteran has no specific skills to re-enter the work force at a job not involving an ability to hear and communicate verbally and effectively.  

In addition to his service-connected hearing loss (and tinnitus), the Veteran also suffers from a back disorder.  But even apart from this nonservice-related factor, the medical evidence indicates he would be unable to secure or maintain substantially gainful employment due to his service-connected bilateral hearing loss, alone.  In other words, even if his nonservice-connected back disability was not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his bilateral hearing loss.  Indeed, as mentioned, it is rated as 70 percent disabling.  Additionally, it is reasonable to also assume that his tinnitus, which as mentioned is also service connected and rated at the highest possible level of 10 percent, further exacerbates his inability to hear and communicate with others inasmuch as it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  There is no higher rating for his tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's hearing loss symptomatology and manifestations, in and of itself, presents significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In summary, because the Veteran meets the schedular criteria for a TDIU, and because it appears that his service-connected hearing loss precludes him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met.  Accordingly, the TDIU claim is granted.


ORDER

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


